Citation Nr: 1807386	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  13-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

The Veteran represented by:     Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 through September 1982; from April 2003 through September 2003; and from January 2007 through May 2008.  He served in the National Guard from September 1982 through June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a video conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, the Board finds that further development must be completed regarding the Veteran's claim for service connection for hypertension prior to adjudication by the Board.  In this regard, the Board notes that the Veteran has a current diagnosis of hypertension.

The Board notes that there are two VA examinations in the record.  Both of the VA examinations from April 2009 and July 2011 VA give the opinion that it is less likely than not that the Veteran's hypertension was incurred while in service.  However, the examiners did not adequately consider possibility that the Veteran's later service aggravated his existing hypertension.  On remand, given that no opinion of record adequately addresses the Veteran's theory that his hypertension was aggravated by service, the Veteran should have an opportunity to have an addendum opinion on his claim of service connection for a back disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a VA medical reviewer for an addendum opinion with a detailed rationale as to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, which is shown to have been diagnosed and prescribed medication in 2005, was aggravated by his period of service that lasted from January 2007 to May 2008?

The examiner is asked specifically to address a September 2007 medical treatment record, which is dated during the Veteran's period of active service, showing he had elevated blood pressure, despite being on medication.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


